 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                      No. 2:17-CV-0824-WBS-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    ADAM PACE, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   An initial status/scheduling conference was held in this matter on October 9, 2019, at 10:00 a.m.

19   before the undersigned in Redding, California. Plaintiff’s counsel failed to appear. Steven

20   Edward Vong, Esq., appeared telephonically for defendant.

21                   A settlement conference is scheduled for November 12, 2020, at 10:00 a.m. in

22   Sacramento, California, before the undersigned. The parties are directed to each submit a

23   confidential settlement conference statement directly to chambers by November 5, 2020. These

24   statements shall not be filed. Unless otherwise notified by the undersigned, counsel shall be

25   accompanied by a person able to dispose of the case or be fully authorized to settle the matter on

26   any terms. See Local Rule 270(f)(1). If the parties desire the undersigned to conduct the

27   settlement conference, the parties shall execute and file the attached Waiver of Disqualification

28   within 30 days of the date of this order. If waivers are not filed on behalf of all parties, or if a
                                                         1
 1   party declines to waive disqualification, the settlement conference will be re-set before another

 2   Magistrate Judge.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: October 30, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                       Plaintiff,
13           v.
14    ADAM PACE, et al.,
15                       Defendants.
16

17
                                      WAIVER OF DISQUALIFICATION
18
                    Pursuant to Eastern District of California Local Rule 270(b), the parties to the
19   herein action affirmatively request that the assigned Magistrate Judge participate in the settlement
     conference and further, the parties waive any claim of disqualification to Judge Cota thereafter
20   hearing and determining matters in this case in accordance with 28 U.S.C. § 636(b)(1) and
     Eastern District of California Local Rule 302.
21

22
     DATED: ______________
23                                                 By: (counsel for plaintiff)
24

25   DATED: ______________
                                                   By: (counsel for defendants)
26
27

28
                                                       3
